Citation Nr: 0823399	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-35 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Prior to January 11, 2007, entitlement to an evaluation 
in excess of 30 percent for post traumatic stress disorder.

2.  On and after January 11, 2007, entitlement to an 
increased evaluation for post traumatic stress disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from February 1942 
to October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

In October 2007, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Prior to January 11, 2007, post traumatic stress disorder 
(PTSD) was manifested by social and occupational impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as nightmares, flashbacks, depression, 
intrusive thoughts, irritability, anger, and difficulty 
concentrating.  The evidence also shows the veteran was able 
to maintain social relationships and was alert and oriented 
with normal speech, logical and goal-directed thought 
processes, good memory, good judgment, good insight, and no 
suicidal or homicidal ideations, hallucinations, or 
delusions.  

2.  On and after January 11, 2007, PTSD is manifested by 
occupational and social impairment due to such symptoms as 
memory impairment, depression, nightmares, intrusive 
thoughts, lack of interest in activities, sleep difficulty, 
and suicidal ideations without plan or intent, but no 
homicidal ideations, hallucinations, or delusions.  The 
evidence of record also demonstrated that the veteran had 
good relationships with his children, remained married, and 
was fully oriented, with normal hygiene, normal speech, 
logical and goal-directed thought processes, good insight, 
and good judgment.  




CONCLUSIONS OF LAW

1.  Prior to January 11, 2007, the criteria for an evaluation 
in excess of 30 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

2.  On and after January 11, 2007, the criteria for an 
increased evaluation for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to a post-remand re-adjudication of the 
veteran's claim, a November 2007 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that a notice defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The November 2007 letter 
did not, however, provide notice that there must be evidence 
of worsening of the disability and the effect on employment 
and daily life, notice of the specific requirements of the 
diagnostic code to qualify for a higher rating, or notice of 
the different types of competent evidence to show the above.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  But 
the essential fairness of the adjudication has not been 
affected because the veteran was supplied with information 
sufficient for a reasonable person to understand what was 
needed - the information was contained in a September 2006 
statement of the case (SOC) and February 2008 supplemental 
SOC and the veteran was represented by veterans' service 
organization throughout the prosecution of the claim.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders, 487 F.3d at 889.  The veteran's service 
medical records, VA medical treatment records, VA examination 
reports, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By an October 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
October 28, 2004.  In December 2005, the veteran filed a 
claim for an increased evaluation.  By a March 2006 rating 
decision, the RO continued the 30 percent evaluation.  In 
April 2006, the veteran filed a notice of disagreement 
regarding the evaluation.  The RO issued a statement of the 
case in September 2006 and in October 2006, the veteran filed 
a substantive appeal.  By a February 2006 rating decision and 
supplemental SOC, the RO assigned a 50 percent evaluation, 
effective January 11, 2007.

Evaluation prior to January 11, 2007

In a February 2005 VA medical record, the veteran reported 
flashbacks, nightmares, avoidance behaviors, intrusive 
thoughts, difficulty concentrating, nervousness, disrupted 
sleep, sadness, guilt, and increasing thoughts of how he 
could have acted differently during combat.  The veteran 
denied thoughts of harming himself.  Upon examination, the 
veteran was alert and oriented to time, person, place, and 
object, lucid, and well-groomed, with a sad mood, blunted 
affect, logical and goal-directed thought process, fair 
insight, good judgment, grossly intact memory, and normal 
speech.  The veteran denied suicidal or homicidal ideations, 
hallucinations, and delusions.  In an April 2005 VA record, 
the veteran reported vivid nightmares, occasional flashbacks, 
and occasional irritability.  He denied suicidal and 
homicidal ideations.  The assessment was depression or 
possible PTSD.

In a June 2005 VA medical record, the veteran reported 
nightmares, irritability, depression, sleep difficulty, a 
startle response, and an inability to relax.  He was not 
interested in his usual activities and had decreased 
motivation and energy.  The impression was severe PTSD.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 55, which contemplates moderate symptoms, for 
example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co-workers.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) 
(DSM-IV).  In an October 2005 VA record, the veteran reported 
he was sleeping better.  The veteran was fully oriented and 
not suicidal.  The diagnoses were PTSD and depressive 
disorder.  The examiner assigned a GAF score of 55, which 
contemplates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See DSM-IV at 
46-47.  

A March 2006 VA PTSD examination was conducted.  The veteran 
reported sleep disturbance, anger problems, increased startle 
response, difficulty concentrating, nightmares once or twice 
per week, recurrent distressing thoughts, avoidance of 
thoughts and conversations regarding war, and avoidance of 
movies and situations that remind him of war.  The veteran 
denied suicidal and homicidal ideations.  He stated that he 
was married for 57 years and had been remarried for several 
months.  The veteran reported that he was distant from 
people, but had a good relationship with his 4 children and 7 
grandchildren whom he saw about twice per week.  The veteran 
reported that he helped around the house doing laundry, 
cooking, dishes, vacuuming, and maintenance work.  He liked 
to watch TV, rebuild cars, read the Bible, attend church 
twice per week, and visit church friends and family.  The 
veteran reported that once or twice per year he preached as a 
guest or substitute preacher.  The examiner found the veteran 
was oriented to person, place, and time, maintained good 
personal hygiene, and had a good memory, good abstracting 
ability, and spontaneous, coherent, and relevant speech that 
was not circumstantial.  There was no evidence of obsessive, 
ritualistic, or impulsive behaviors, and the veteran was in 
no danger of harming himself or others.  The examiner found 
depression, an anxious affect, and a history of panic 
attacks.  The veteran was able to carry on his daily life in 
a generally adequate manner and was able to establish and 
maintain social relationships with church friends and family.  
He was not working.  A GAF score of 60 was assigned, which 
contemplates moderate symptoms, for example, a flat affect 
and circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See DSM-IV at 46-47.  The examiner 
found there was an effect on social and occupational 
functioning because the veteran was estranged from people and 
had difficulty concentrating at times, which caused 
occasional decrease in work efficiency and an intermittent 
inability to perform occupational tasks.  The examiner found 
no evidence of impairment of thought process or ability to 
communicate, and no evidence of hallucinations, delusions, or 
abnormal behavior.  

In April 2006, the veteran's wife, son, and daughter 
submitted lay statements regarding their observations of the 
veteran.  The veteran's wife stated that she had observed 
that the veteran had a hard time dealing with 
disappointments, got very angry due to his depression, and 
said he wanted to give up on everything and everybody and end 
it all.  She stated that he kept his feelings locked up 
inside and became disoriented when he was upset and 
frustrated.  The veteran's daughter stated that the veteran 
became angry, upset, and frustrated when dealing with 
stressful situations.  She reported that he also lost sleep, 
walked the floor all night, and became withdrawn.  She stated 
that while driving she had seen him become disoriented and 
confused, and that the veteran had told her that sometimes he 
felt like killing himself.  She stated that he was emotional 
and cried when discussing the war and that she had to push 
him to attend family events and church.  The veteran's son 
stated that stressful situations caused the veteran to be 
upset, angry enough to be violent, and to lose sleep.  He 
stated that the veteran got emotional when discussing the 
war, was sometimes withdrawn, and has to be pushed to attend 
family functions and church.

In an April 2006 VA medical record, the veteran reported he 
was not depressed.  The examiner found the veteran oriented 
to time, person, place, and object, with good judgment and 
insight.  There was normal speech, a good mood, a non-
restricted non-labile, and appropriate affect, logical and 
goal-directed thought processes, and grossly intact memory.  
There were no suicidal or homicidal ideations, 
hallucinations, or delusions.  The examiner assigned a GAF 
score of 60, which contemplates moderate symptoms, for 
example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co-workers.  See DSM-IV 
at 46-47.  

The veteran's 30 percent evaluation for this time period 
contemplates PTSD manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
and mild memory loss, such as forgetting names, directions, 
recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The evidence of record does not support an evaluation in 
excess of 30 percent for the veteran's PTSD prior to January 
11, 2007.  The level of occupational and social impairment 
due to a psychiatric disorder is the primary consideration in 
determining the severity of a psychiatric disorder for VA 
purposes and not all the symptoms listed in the rating 
criteria must be present in order for a rating to be 
warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the psychiatric symptoms listed in the rating 
criteria are not exclusive, but are examples of typical 
symptoms for the listed percentage ratings).  

First, the veteran's GAF scores must be assessed.  The GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the 
veteran's GAF scores were 55 and 60, which contemplate 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV at 46-47.  A 
30 percent evaluation contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily and a 50 
percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  The veteran's GAF 
scores indicate moderate symptomatology or moderate 
difficulty in social and occupation functioning are 
adequately reflected in the 30 percent evaluation.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The veteran's GAF scores, do 
not however, preclude assignment of a 50 percent evaluation.  

Second, then, the pertinent subjective and objective evidence 
of record must be considered and the decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
veteran consistently reported nightmares, intrusive thoughts, 
sleep difficulty, avoidance behaviors, irritability and 
anger, lack of interest in activities, and difficulty 
concentrating.  The veteran denied suicidal ideations, 
homicidal ideations, hallucinations, and delusions.  Lay 
statements of record indicated the veteran dealt with 
stressful situations by becoming angry and disoriented and 
had to be pushed to be involved with church and family.  But 
the veteran also reported that he enjoyed rebuilding cars, 
attending church, reading the Bible, guest-preaching, and 
visiting with friends and family, and that he had good 
relationships with his children.  The objective evidence of 
record consistently demonstrated depression and that the 
veteran was well-groomed with good hygiene, alert and 
oriented, with logical and goal-directed thought processes, 
intact memory, good judgment, and good insight.  The evidence 
also showed there were no impulsive, obsessive, or 
ritualistic behaviors.  The March 2006 VA examiner determined 
that the veteran's PTSD caused occasional decrease in 
occupational efficiency and an intermittent ability to 
perform occupational tasks, but that he was able to maintain 
social relationships with friends and family.  In summary, 
the evidence of record, including the veteran's GAF scores 
demonstrate moderate symptomatology and moderate difficulty 
in social and occupational functioning, with occasional 
decreased work efficiency and an intermittent inability to 
perform occupational tasks, but an ability to maintain social 
relationships and some outside activities with good speech, 
insight, judgment, and memory.  Accordingly, a 50 percent 
evaluation is not warranted.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (holding that a 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships).

Evaluation on and after January 11, 2007

In a January 2007 VA medical record, the veteran reported 
increasing depression.  The examiner found the veteran 
oriented to time, person, place, and object, with normal 
appearance, normal speech, good mood, non-restricted, non-
labile, and appropriate affect, logical and goal-directed 
thought processes, and grossly intact memory.  There was good 
insight and judgment.  There were no suicidal or homicidal 
ideations, hallucinations, or delusions.  The examiner 
assigned a GAF score of 50, which signifies serious symptoms, 
for example suicidal ideation, severe obsessional rituals, 
and frequent shoplifting; or any serious impairment in 
social, occupational, or school functioning, for example, 
having no friends and being unable to keep a job.  See DSM-IV 
at 46-47.

At the September 2007 Board hearing, the veteran reported 
memory difficulty, intrusive thoughts, sleep difficulty, mood 
swings, panic attacks, and nightmares.  He stated that he no 
longer liked to take walks, was not interested in doing 
anything, had no hobbies, cried just about every day, and 
sometimes became disoriented.

A January 2008 VA PTSD examination was conducted.  The 
veteran reported depression, difficulty sleeping, nightmares, 
and daily thoughts of his combat experiences.  He stated he 
had frequent suicidal ideations, but no plan or intent to 
act.  The veteran stated he had no appetite or sex drive, 
found little joy in life, and had no interest in any 
activities.  He denied hallucinations or delusions.  The 
veteran reported that his first marriage lasted for 57 years 
and his second marriage had been for 3 years.  The veteran 
had 4 children with whom he had had frequent contact and good 
relationships.  He had worked as a truck driver most of life, 
but retired many years prior.  The veteran denied any other 
significant relationships in his life.  The only leisure 
activities he engaged in were attending church and watching 
TV.  The examiner found the veteran oriented to time, person, 
and place, but had a flat affect, significant memory 
difficulty, depression, and anxiety.  There was no impairment 
in thought process or communication and a logical flow of 
speech.  The veteran was able to attend to his personal 
hygiene and grooming.  His social relationships were stilted 
by his inability to experience a full range of emotion.  The 
diagnoses were PTSD and major depressive disorder.  The 
examiner assigned a GAF score of 48, which signifies serious 
symptoms, for example suicidal ideation, severe obsessional 
rituals, and frequent shoplifting; or any serious impairment 
in social, occupational, or school functioning, for example, 
having no friends and being unable to keep a job.  See DSM-IV 
at 46-47.

The veteran's 50 percent evaluation for this time period 
contemplates PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence of record does not support an evaluation in 
excess of 50 percent for the veteran's PTSD.  The level of 
occupational and social impairment due to a psychiatric 
disorder is the primary consideration in determining the 
severity of a psychiatric disorder for VA purposes and not 
all the symptoms listed in the rating criteria must be 
present in order for a rating to be warranted.  See Mauerhan, 
16 Vet. App. 436.  First, the veteran's GAF scores must be 
assessed.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health - illness."  Carpenter, 8 Vet. 
App. at 242.  A GAF score is highly probative, as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey, 7 Vet. App. at 
207.  Here, the veteran's GAF scores were 48 and 50 which 
signify serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See DSM-IV at 46-47.  
These GAF scores more closely reflect a 50 percent evaluation 
which contemplates occupational and social impairment with 
reduced reliability and productivity, rather than a 70 
percent evaluation which contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  The veteran's GAF 
scores which are in the 41-50 range indicate any serious 
impairment in social, occupational, or school functioning, 
rather than impairment in most areas.  Although GAF scores in 
the 31-40 range contemplate major impairment in several 
areas, such as work, school, family relations, judgment, 
thinking and mood, no such scores were assigned.  See DSM-IV 
at 46-47.  Accordingly, the veteran's GAF scores support a 50 
percent, and not a 70 percent, evaluation.  

Second, however, all the pertinent evidence of record must be 
considered and the decision must be based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  The veteran 
consistently reported depression, nightmares, intrusive 
thoughts, lack of interest in activities, sleep difficulty, 
suicidal ideations without plan or intent, memory difficulty, 
and mood swings.  The veteran denied hallucinations, 
delusions, and homicidal ideations.  The veteran reported 
that his leisure activities were attending church and 
watching TV and that he had good relationships with his kids, 
but had no other significant relationships.  The objective 
evidence of record demonstrated the veteran was fully 
oriented, with normal hygiene, normal speech, logical and 
goal-directed thought processes, good insight, and good 
judgment.  The evidence also demonstrated the veteran had 
significant memory impairment.  In summary, the evidence 
shows that the veteran's PTSD was manifested by social and 
occupational impairment due to such symptoms as depression, 
memory difficulty, nightmares, intrusive thoughts, and 
suicidal ideations, but normal speech, logical and goal-
directed thought processes, good insight, good judgment, and 
good hygiene and appearance.  Although the evidence thus 
shows that the veteran has impairment in mood and social 
relationships, it also shows he does not have major 
deficiencies in family relationships, judgment, and thinking.  
Accordingly, a 70 percent evaluation is not for application.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (noting that a 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships).  

Consideration has been given regarding whether the schedular 
evaluations are inadequate, thus requiring that the RO refer 
a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  
Ratings in excess of 30 and 50 percent are provided for 
certain manifestations of PTSD but those manifestations are 
not present.  Moreover, there is no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent periods of hospitalization due to PTSD.  
Additionally, marked interference of employment has not been 
shown due to PTSD.  In the absence of any additional factors, 
the RO's failure to refer this issue for consideration of an 
extraschedular rating did not prejudice the veteran.  

After review of the evidence, the evidence of record does not 
warrant ratings in excess of 30 and 50 percent for PTSD at 
any time during the pertinent time period.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2007); see also Hart, 21 Vet. App. 
505.  Finally, in reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Prior to January 1, 2007, an increased evaluation for PTSD is 
denied.

On and after January 11, 2007, an increased evaluation for 
PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


